Dear Mr. Bruneau:
We are in receipt of your request for an expedited Attorney General's opinion regarding the time for absentee voting in person and whether or not the registrars of voters may extend such time. We are in agreement with your opinion that the Louisiana Election Code clearly provides that absentee voting in person ends at 4:30 p.m. on the last day of the period for absentee voting.
LSA-R.S. 18:1309 provides, in pertinent part:
§ 1309. Absentee application and voting in person
             A. (1) The periods for conducting absentee application and voting in person shall be from twelve days to six days prior to any scheduled election.
             (2) During the period of absentee voting in person, the registrar shall maintain regular office hours, remaining open from 8:30 a.m. to 4:30 p.m. Monday through Friday, and from 8:30 a.m. to 12 o'clock noon on Saturday; however, if any holiday provided by law or proclaimed by the governor for state departments falls during the period for absentee voting, the office of the registrar shall remain open until 4:30 p.m. on the last day of the period for absentee voting. If the holiday falls on the last day of the period for absentee voting, the registrar shall post a notice to that effect at the entrance to the office of the registrar. Absentee voting in person on the last day of voting will terminate when all persons who were in line to vote at the close of the regular office hours of the registrar's office, as provided herein, have been allowed to vote. . . .
*  *  *
You have provided our office with a copy of a request from Jerry Fowler, Commissioner of Elections and Registration, to the registrars of voters, asking them to extend their office hours on Saturday and on the last day for absentee voting to 8:00 p.m., at the registrar's discretion
It is our opinion that the discretionary office hours of the registrars of voters around the state during absentee voting in person, which is not in compliance with the mandatory language of the Election Code, cited above, would be disruptive to the election process, as same may cause grounds for an allegation of an election irregularity in an election contest suit. As you are aware, there are some elections which are multi-parish elections (judicial and legislative), and if one parish registrar used his discretion to extend his office hours but the other parish registrar(s) chose not to extend same, the conduct of the election may be questioned. See, LSA-R.S. 18:1401, "A candidate who alleges that, except for substantial irregularities or error, or except for fraud or other unlawful activities in the conduct of the election, he would have qualified for a general election or would have been elected may bring an action contesting the election."
If we can be of further assistance in this matter, please advise.
Yours very truly,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/pb
cc: Hon. Jerry M. Fowler, Commissioner of Elections Hon. W. Fox McKeithen, Secretary of State